I concur with the majority's disposition of the First Assignment of Error.
I dissent from the majority's disposition of Assignment of Error II. I would sustain the assignment of error, and reverse the court's decision to suppress statements made by appellee. The officers heard appellee speaking English, when he threatened to kill the informant on his cell phone as police approached the car. The police further knew that appellee had set up the buy with the informant speaking only English, as the informant did not speak Spanish. When asked by police what he thought about the canine alert, appellee stated that there were drugs in the vehicle, and they were stashed underneath the glove box. While officers testified the answer was in broken English, it was responsive to the question posed to him by the officer in English. Based on the totality of the circumstances, I would conclude that there was sufficient evidence in the record to support a finding that the waiver of his Miranda rights was knowing and voluntary. I would sustain the second Assignment of Error,
and reverse the judgment of the court suppressing the statements.
  ___________________ JUDGE W. SCOTT GWIN